                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES ROBERT TURNER,

                              Plaintiff,
        v.
                                                                   OPINION and ORDER
 RACINE CITY AND COUNTY,
                                                                        19-cv-852-jdp
 SAMUEL A. CHRISTENSEN, EMILY BRUNO,
 LAURIE HARDY, and JOHN OR JANE DOE CLERK,

                              Defendants.


       Plaintiff James Robert Turner, appearing pro se, is a prisoner at Stanley Correctional

Institution. Turner contends that his constitutional rights to due process and access to the

courts were violated by Racine County court staff when they failed to reduce a 1991 oral ruling

on a postconviction motion in his criminal case into writing, depriving him of a chance to

appeal that ruling. Turner has made an initial partial payment of the filing fee as previously

directed by the court.

       The next step is for me to screen Turner’s complaint and dismiss any portion that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law cannot be sued for money damages. 28 U.S.C.

§§ 1915 and 1915A. In doing so, I must accept his allegations as true, see Bonte v. U.S Bank,

N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the complaint generously, holding it to

a less stringent standard than formal pleadings drafted by lawyers. Arnett v. Webster, 658 F.3d

742, 751 (7th Cir. 2011).

       Other than in specialized proceedings like habeas corpus litigation, federal district

courts rarely interject themselves into state-court judicial proceedings. It’s possible that a
plaintiff could bring a constitutional claim against a state-court clerk who declines to enter an

order. See, e.g., Lowe v. Letsinger, 772 F.2d 308, 313 (7th Cir. 1985). But Turner can’t bring that

or any other type of claim about his 1991 motion because far too much time has passed since

the violation. For claims like these brought under 42 U.S.C. § 1983, federal courts use the

statute of limitations governing personal injury actions in the state where the injury took place.

Wallace v. Kato, 549 U.S. 384, 387 (2007). At the time of the refusal of the clerk to put the

court’s oral ruling in writing, Wisconsin had a six-year personal injury statute of limitations.

Wis. Stat. § 893.53 (vers. eff. Jul. 1, 1980 to Apr. 4, 2018); Cannon v. Newport, 850 F.3d 303,

305–06 (7th Cir. 2017)

       A statute of limitations defense is an affirmative defense, but a district court may

dismiss a complaint if a party pleads enough information to show that the complaint is

untimely. Gleash v. Yuswak, 308 F.3d 758, 760–61 (7th Cir. 2002). Turner alleges that the

refusal to enter an order happened about 28 years before he filed this complaint.

       I do take Turner to be saying that court personnel continues to refuse to enter an order

even now, but there’s no plausible reason to think that Turner is currently being harmed by

this refusal—unless what Turner means is that his appeal would have resulted in his conviction

being overturned or his sentence being reduced. But I can’t enter an order on this civil-rights

case for damages that implies the invalidity of his conviction or current sentences. Under Heck

v. Humphrey, 512 U.S. 477, 486–87 (1994), to recover damages for a prisoner’s

“unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid,” the plaintiff must prove “that the

conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determinations, or called into


                                                2
question by a federal court’s issuance of a writ of habeas corpus [under] 28 U.S.C. § 2254.”

The correct place for Turner to challenge his conviction or sentences is in the state-court

system, or through a petition for writ of habeas corpus in federal court, but only after he

exhausts his state-court remedies first. But I caution him that his time to file those types of

challenges is also likely long over.

       Because I am dismissing the complaint on the basis of Turner's own allegations, this is

a dismissal for failure to state a claim upon which relief may be granted. Jones v. Bock, 549 U.S.

199, 215 (2007) (“A complaint is subject to dismissal for failure to state a claim if the

allegations, taken as true, show the plaintiff is not entitled to relief. If the allegations, for

example, show that relief is barred by the applicable statute of limitations, the complaint is

subject to dismissal for failure to state a claim.”). Therefore, I must assess Turner a strike under

28 U.S.C. § 1915(g).



                                             ORDER

       IT IS ORDERED that:

       1. This case is DISMISSED for plaintiff’s failure to state a claim upon which relief may
          be granted.

       2. Plaintiff is issued a strike under 28 U.S.C. § 1915(g).

       Entered January 21, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 3
